DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 3/21/2019 has been entered. The Applicant amended claims 1-13 and added claims 14-20.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Europe. The Applicant has filed a certified copy of the EP16306224 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2019, 3/22/2021 and 9/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 3/21/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10-11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona et al. (US 20130027668) in view of Fender et al. (US 4,856,884).

Regarding claim 1, (currently amended) Pamplona teaches an Optometry device for testing an individual's eye (refer to US 2013/0027668; optometers, [0002]) comprising: - an imaging module (LCD displays are located within housing 1202, Fig. 12) adapted to produce a first image at a variable distance for the individual's eye (testing patterns 
- a beam splitter (beamsplitter 1218, [0105], Fig. 12) arranged to combine the first image and a second image for the individual's eye (FIG. 12 is a diagram of a beam splitter device that displays both a background image and a test image, [0049]; beamsplitter 1218, [0105]);  
- a screen (LCD screen of a cellphone 1200, [0105]) facing the beam splitter (LCD screen facing beam splitter 1218, Fig. 12); 
- a further mirror (mirror 1214, [0105]) arranged in combination with the screen to produce the second image (background image 1208, [0105]) to be visible by the individual's eye (subject's eye 1220, [0105]) via the beam splitter (beamsplitter 1218, [0105], see Fig. 12).
Pamplona doesn’t explicitly teach said imaging module including a pair of mirrors disposed at a right angle with respect to each other and held on a base which is slidably mounted on a support of the imaging module.
Pamplona and Fender are related as imaging system.
Fender teaches imaging module including a pair of mirrors (Fig. 5, pair of mirrors 58; Fig. 6, mirrors 60) disposed at a right angle with respect to each other and held on a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona to include a pair of mirrors disposed at a right angle with respect to each other and held on a base which is slidably mounted on a support of the imaging module as taught by Fender for the predictable result maintaining good image quality, as Fender teaches in col. 6, lines 44-45.  Regarding Claim 3, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1.
Pamplona further teaches the imaging module is positioned such that a first light beam corresponding to the first image (testing patterns 1202, [0105]) is transmitted across the beam splitter (beam splitter 1218, Fig. 12) towards the individual's eye (Light from the pinhole array 1204 passes through the beamsplitter 1218 and then reaches the subject's eye 1220, [0105], Fig. 12).
Regarding Claim 4, the Optometry device according to claim 1 is rejected (see above). Pamplona in view of Fender teaches the Optometry device according to claim 1.
Pamplona further teaches the screen and the further mirror (mirror 1214) are positioned such that a second light beam corresponding to the second image (background image 1208, [0105]) is transmitted from the screen to the further mirror via the beam splitter (beam splitter 1218, Fig. 12), reflects on the further mirror (1214) towards the beam splitter and reflects on the beam splitter towards the individual's eye (subject's eye 1220, [0105], see Fig. 12).  
Regarding Claim 5, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1.
Pamplona further teaches the screen is a video display (A virtual pattern is shown at some depth and in the next frame it is changed to a different depth.  A young, healthy subject takes approximately 350 ms to re-accommodate.  Alternately, the speed of focusing of a consumer video camera may be checked in this manner, [0115]).
Regarding Claim 6, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1.
Pamplona further teaches the device further comprising means for imaging the second image at a second variable distance for the individual's eye (Fig. 7 shows images displayed at the display plane and images seen by a user, in various scenarios, [0039], uses a microlens array [0069], cylindrical component [Fig. 7, middle] and two lenslets [Fig. 7, bottom]).
Regarding Claim 10, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1.
Pamplona further teaches the device, further comprising light sources (beam from 1200, Fig. 12) adapted to illuminate an area situated opposite the individual's eye with respect to the beam splitter (beam splitter 1218; Fig. 5 in combination with Fig. 12 shows eye and retina, retina is situated opposite the individual's eye with respect to the beam splitter 1218).
Regarding Claim 11, the Optometry device according to claim 1 is rejected (see above).

Regarding Claim 13, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1. Pamplona further teaches the device comprising a casing (Fig. 3 shows exemplary implementation of this invention in a casing) enclosing the imaging module (1202), the beam splitter (1208), the screen (LCD screen of a cellphone 1200) and the further mirror (mirror 1214), and an illuminator adapted to produce a variable ambient light (a brightness adjustable uniform square 1206.  Light from this illuminated square backlights) inside the casing (FIG. 13 shows the use of a head mounted display 1200 (HMD), in an exemplary implementation of this invention [0108]).  
Regarding Claim 15, the Optometry device according to claim 3 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 3.
Pamplona further teaches the screen and the further mirror (LCD screen, mirror 1214 [0105]) are positioned such that a second light beam corresponding to the second image is transmitted from the screen to the further mirror via the beam splitter, reflects on the further mirror towards the beam splitter and reflects on the beam splitter towards the individual's eye (see Fig. 12, beam splitter 1218, further mirror 1214 and individuals eye 1220, [0105]).  
Regarding Claim 17, the Optometry device according to claim 3 is rejected (see above).

Pamplona further teaches the screen is a video display (the speed of focusing of a consumer video camera may be checked in this manner.  For example, a virtual object at infinity may be shown to the camera and, in the very next frame, the virtual object may be shown at 20 cm, [0115], also, Fig. 1: The LCD display of the smartphone is covered by a microlens array 105.  The LCD displays one green line 101 and one red line 102 [0055]. It is known to art that smart phone screen is a video display). Regarding Claim 18, the Optometry device according to claim 4 is rejected (see above). 
Pamplona in view of Fender and Aoki teaches the Optometry device according to claim 4.
Pamplona further teaches the screen is a video display (the speed of focusing of a consumer video camera may be checked in this manner.  For example, a virtual object at infinity may be shown to the camera and, in the very next frame, the virtual object may be shown at 20 cm, [0115], also, Fig. 1: The LCD display of the smartphone is covered by a microlens array 105.  The LCD displays one green line 101 and one red line 102 [0055]. It is known to art that smart phone screen is a video display).  
Regarding Claim 20, the Optometry device according to claim 3 is rejected (see above).
Pamplona in view of Fender and Aoki teaches the Optometry device according to claim 3. 
.

Claims 2, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona in view of Fender as applied to claim 1, and further in view of Aoki et al. (US 4,299,455).

Regarding Claim 2, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1.
Pamplona doesn’t explicitly teach the optometry device, wherein the further mirror is concave.  
Pamplona and Aoki are related as Eye testing device.
Aoki teaches the mirror is concave (“a concave reflector 16 having a concave spherical reflecting surface to produce an aerial image at a far point from patient's eyes”, [col. 2, lines 35-36]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender to include a concave mirror as taught by Aoki for the predictable result producing an image at a far point from patient's eyes, as Aoki teaches in col. 2, lines 35-37.
Regarding Claim 14, the Optometry device according to claim 2 is rejected (see above).
Pamplona in view of Fender and Aoki teaches the Optometry device according to claim 2. 
Pamplona further teaches the screen (LCD screen, [0105]) and the further mirror (mirror 1214, [0105]) are positioned such that a second light beam corresponding to the second image is transmitted from the screen to the further mirror via the beam splitter, reflects on the further mirror towards the beam splitter and reflects on the beam splitter towards the individual's eye (use a beamsplitter to display two images at the same time to the eye being tested. One image is a background image, the other is a test image [0104]; “Light from these testing patterns 1202 passes through a pinhole array 1204, which comprises eight pinholes 1209 equally spaced around a circle.  Another part of the LCD screen on the cellphone displays a brightness adjustable uniform square 1206.  Light from this illuminated square backlights a moveable background image 1208 ….  Light from the moveable background image 1208 travels to the user's eye 1220 by bouncing off a front-face mirror 1214, …Light from the pinhole array 1204 passes through the beamsplitter 1218 and then reaches the subject's eye 1220, .. user will see an image 1226, comprising both the background image 1224 and a black circle with test image
Regarding Claim 16, the Optometry device according to claim 2 is rejected (see above).
Pamplona in view of Fender and Aoki teaches the Optometry device according to claim 2.

Regarding Claim 19, the Optometry device according to claim 2 is rejected (see above).
Pamplona in view of Fender and Aoki teaches the Optometry device according to claim 2. 
Pamplona further teaches the optometry device further comprising means for imaging the second image at a second variable distance for the individual's eye (Light from the moveable background image 1208 travels to the user's eye 1220 by bouncing off a front-face mirror 1214, passing through a lens 1216, and bouncing off a beamsplitter 1218; [0105]).

Claims 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona in view of Fender as applied to claim 1, and further in view of Nauche et al. (US 2016/0331226).

Regarding Claim 7, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1.

Pamplona and Nauche are related as optometry device. 
Nauche teaches a variable refraction module interposed between the beam splitter and the individual's eye (“eye of the patient located on the side of the variable spherical power lens 6”, Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender to include a variable refraction module as taught by Nauche for the predictable result of having the visual compensation patient's eyes, as Nauche teaches in [0060].
Regarding Claim 8, the Optometry device according to claim 7 is rejected (see above).
Pamplona, in view of Fender and Nauche, teaches the Optometry device according to claim 7.
Nauche further teaches the variable refraction module includes a lens with variable spherical refraction power (variable spherical power lens 6”, [0060]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender and Nauche to include a lens with variable spherical refraction power as taught by Nauche for the predictable result of having the visual compensation patient's eyes, as Nauche teaches in [0060].
Regarding Claim 9, the Optometry device according to claim 7 is rejected (see above).
Pamplona, in view of Fender and Nauche, teaches the Optometry device according to claim 7.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender and Nauche to include a pair of independently rotatable lenses with cylindrical refraction power as taught by Nauche for the predictable result of having compensation of patient's vision of the eyes, as Nauche teaches in [0060, 0065, 0083-0085].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplona in view of Fender as applied to claim 1, and further in view of Butler et al. (US 8,419,184).

Regarding Claim 12, the Optometry device according to claim 1 is rejected (see above).
Pamplona in view of Fender teaches the Optometry device according to claim 1. Pamplona teaches the first image. Pamplona in view of Fender does not explicitly teach the image corresponds to an optotype.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender to use optotype image as taught by Butler for the predictable result of having easy for the patients to identify the image orientation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.A/Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872